 BETHLEHEM STEEL CORP. 243Bethlehem Steel Corporation and United Steelwork-ers of America, AFLŒCIO, CLC.  Case 5ŒUCŒ334 September 27, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On May 22, 1996, the Regional Director for Region 5 issued a Decision and Order Dismissing Petition finding that the instant petition seeking the exclusion of customer service account representatives, telephone operators, and administrative assistants (customer service employees) from the existing unit was untimely.  Thereafter, in ac-cordance with Section 102.67 of the National Labor Re-lations Board™s Rules and Regulations, the Employer filed a timely request for review of the Regional Direc-tor™s Decision.  The Union filed a timely opposition brief. The Employer™s request for review of the Regional Di-rector™s Decision and Order dismissing the unit clarifica-tion petition is granted.  Having carefully considered the matter, we affirm the Regional Director™s dismissal of the petition, but do not rely on the Regional Director™s finding that the petition was untimely.  Instead, we find that the customer service employees have been histori-cally excluded from the bargaining unit represented by the Union, and since no party has established that recent and substantial changes have occurred, the Employer™s claims are not appropriately resolved in a unit clarifica-tion proceeding.  The Union and Employer have been parties to succes-sive collective-bargaining agreements covering a unit of office and technical employees at the Employer™s Spar-rows Point, Maryland facility.1  The most recent collec-tive-bargaining agreement was effective from August 1, 1993, to August 1, 1999.  In 1991, the Board in Case 5ŒUCŒ302 clarified the unit to exclude customer service employees.  During 1993, prior to the execution of the most recent contract, additional customer service em-ployees relocated to the Sparrows Point facility.  During 1993 contract negotiations, the Union proposed including customer service account representatives and telephone operators in the unit.  The Employer rejected those pro-posals.  In October 1994, the Union filed grievances con-tending that the contract covered these customer service employees.2   In response, on June 23, 1995, the Em-ployer filed the instant UC petition seeking to clarify the unit specifically to exclude the disputed customer service employees and, thus, to confirm the current bargaining unit.  The Regional Director found that the existing con-tract clearly defined the scope of the unit and that the customer service employees were not included.  Citing Wallace-Murray Corp., 192 NLRB 1090 (1971),3 he then dismissed the petition as untimely, because it was filed during the term of the contract and no party had reserved the right to file a UC petition after contract ratification.  The Regional Director thus implicitly suggested that the Employer could file a new petition at an appropriate time closer to the expiration date of the collective-bargaining agreement, at which time the Region would entertain the petition.4                                                                                                                      1 The unit description reads: All non-exempt salaried office clerical Employees, non-exempt salaried plant clerical Employees and non-exempt salaried technical Employees employed by the Employer at its Spar-rows Point, Maryland, facilities; but excluding all shipyard employees, hourly paid production and maintenance employ-ees, all employees in the General Manager and Industrial Engi-neering Departments, all programmers, project/program li-brarians, and key entry operators in the Information Services Department, managerial trainees (including loopers, interim loopers, and technical trainees), confidential employees, pro-fessional employees, guards and supervisors as defined in the Act, and contractor personnel. Although we affirm the Regional Director™s dismissal of the petition, we find that the problem with the petition is not simply untimeliness.  Rather, because the petition deals with positions that have historically been excluded from the bargaining unit, and have not been shown to have undergone recent substantial changes, it is a petition that the Board would refuse to entertain even if the exist-ing collective-bargaining agreement were about to ex-pire.  As the Board has explained:  Unit clarification, as the term itself implies, is appropri-ate for resolving ambiguities concerning the unit placement of individuals who, for example, come within a newly established classification of disputed unit placement, or, within an existing classification which has undergone recent, substantial changes in the duties and responsibilities of the employees in it so as to create a real doubt as to whether the individuals in such classification continue to fall within the category-excluded or included-that they occupied in the past.   2 Pursuant to an April 1997 settlement agreement of unfair labor practice Case 5ŒCBŒ8102, the Union has since agreed to withdraw its grievance and arbitration demands which sought to compel the accre-tion of customer service account representatives and telephone opera-tors to the bargaining unit.  3 In Wallace-Murray, the Board refused to entertain a unit clarifica-tion petition filed midway in the term of an existing collective-bargaining agreement which sought to exclude from a unit otherwise made up of nonguards certain individuals whom the parties agreed were statutory guards.  Noting that the bargaining unit was ﬁclearly de-fine[d]ﬂ in the agreement to include the guards, the Board said that to allow such a midterm petition would be disruptive of a bargaining relationship voluntarily entered into between the parties when they executed the contract.  The petition therefore was dismissed without prejudice to the filing of another petition ﬁat an appropriate time.ﬂ 4 The dismissal of the petition as untimely under Wallace-Murray is ordinarily without prejudice to the filing of another petition at ﬁan appropriate time,ﬂ usually near the expiration of the existing contract, before agreement on a new contract.  See, e.g., Shop Rite Foods, Inc., 247 NLRB 883 (1980); Arthur C. Logan Memorial Hospital, 231 NLRB 778, 779 fn. 4 (1977).  329 NLRB No. 32  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 244Clarification is not appropr
iate, however, for upsetting 
. . . an established practice of such parties concerning 
the unit placement of various individuals. 
 Union Electric Co.
, 217 NLRB 666, 667 (1975) (emphasis 
added).  Thus, where a position or classification has histori-
cally been excluded from or included in the unit, and there 

have not been recent, substantial changes that would call 
into question the placement of the employees in the unit, the 
Board generally will not entertain a petition to clarify the 
status of that position or clarification, regardless of when in 
the bargaining cycle the petition is filed.  See, e.g., 
Plough, 
Inc.
, 203 NLRB 818, 819 fn. 4 (1973).
5  In this case, the customer service employees at issue 
have been excluded from the existing bargaining unit 
represented by the Union sin
ce at least 1991.  Moreover, 
since the disputed classifications have 
not undergone 
recent, substantial changes, 
such classifications should 
continue to be excluded from the unit.  In 1993, before 
the execution of the contract
, more customer service em-
ployees relocated to the Sparrows Point facility.  These 
relocated customer service em
ployees have more contact 
with unit employees than they did before their relocation, 
since they now work side-by-side with them under a 

team concept, rather than communicating with them over 
the telephone and by computer.  However, the customer 
service employees retain basically the same job function 
as they had previously, with separate supervision and 
little temporary interchange with unit employees.  Thus, 
the changes since 1993 have not been substantial. 
For the reasons stated above, 
we find that no valid is-
sue has been raised concerning the unit placement of the 

customer service employees th
at is appropriate for reso-
                                                          
                                                           
5 As an exception to this general 
principle, the Board will clarify a 
unit to exclude a position or classifi
cation that has historically been 
included in the unit where the Petitioner has established a statutory 
basis for the exclusion (e.g., that th
e individuals are statutory supervi-
sors, as in Shop Rite Foods, 
supra; or that they are guards and that the 
unit includes nonguards, as in 
Peninsula Hospital Center
, 219 NLRB 
139, 140 (1975)).  In those situations, the only issue as to whether the 
Board will entertain the petition is whether it is filed at an appropriate 
time.  
Washington Post Co.
, 254 NLRB 168, 168Œ169 (1981); 
Wallace-
Murray, supra.  The Board has also pr
ocessed a petition to confirm the 
exclusion of an historically exclude
d position in order to prevent the 
enforcement of an arbitration award which would have effectively 
accreted the position to the unit in contravention of established Board 

policy.  Williams
 Transportation
, 233 NLRB 837 (1977). 
We note that the Petitioner here is not asserting a statutory basis for 
excluding the customer service employees from the unit.  Moreover, 
although the Union originally filed a grievance and sought arbitration to 
compel the inclusion of the disputed
 classifications in the bargaining 
unit, the grievance and arbitration demands have been withdrawn.  
Thus, neither of the above noted exceptions applies to this case. 
lution in a unit clarification proceeding.  Accordingly, we 
affirm the Regional Director™s dismissal of the petition. 
ORDER The petition is dismissed. 
 MEMBERS HURTGEN AND BRAME
, concurring. 
We agree that the petition here is not dismissable un-
der Wallace-Murray
, 192 NLRB 1090 (1971).  That case 
teaches that a petition for unit clarification will not lie 
during the midterm of a contract if the petition seeks to 
ﬁmodify a unit which is clearly defined in the current 
collective bargaining agreemen
t.ﬂ  To entertain such a 
petition would be ﬁdisruptive of the collective bargaining 

relationship.ﬂ
1  In the instant case, the status of the cus-
tomer service employees is not clearly defined in the 
contract.  Thus, 
Wallace-Murray
 does not apply. 
On the merits, it is clear that these employees have 
been historically excluded from the unit, and there have 

been no significant change
s regarding them.  Accord-
ingly, we agree that they should continue to be excluded. 
The difference between our 
colleagues and us is that 
they would not entertain the petition.  We would enter-
tain the petition and, on the merits, we would continue 
the historic exclusion of the classification contested here.  
The practical result is the sa
me as that reached by our 
colleagues, viz, the classifica
tion is excluded.  However, 
inasmuch as we consider th
e evidence of historic exclu-
sion, and the evidence of no ch
anges in the classification, 
we should explicitly resolve the merits, i.e., exclude the 

classification.2  1 If the petition is filed near the e
nd of the contract, the Board will 
entertain it.  See 
Shop-Rite Foods, Inc., 
247 NLRB
 883 (1980). 
2 By contrast, in the Wallace-Murray
 situation, the contract itself 
clearly resolves the issue, and the Board will not 
entertain
 a petition to modify the contract. 
 